UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-13901 AMERIS BANCORP (Exact name of registrant as specified in its charter) GEORGIA 58-1456434 (State of incorporation) (IRS Employer ID No.) 24 SECOND AVE., SEMOULTRIE, GA31768 (Address of principal executive offices) (229) 890-1111 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to befiled by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer","accelerated filer" and "smaller reporting company” in Rule 12b-2 of the Securities Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Smaller Reporting Company o Non-accelerated filer o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).Yeso Nox There were 13,565,766 shares of Common Stock outstanding as of November 5, -1- Table of Contents AMERIS BANCORP TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets at September 30, 2008, December 31, 2007 and September 30, 2007 3 Consolidated Statements of Income and Comprehensive Income for the Three and Nine Months Ended September 30, 2008 and 2007 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 -2- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands) September 30, December 31, September 30, 2008 2007 2007 (Unaudited) (Audited) (Unaudited) Assets Cash and due from banks $ 43,549 $ 59,804 $ 58,281 Federal funds sold & interest bearing balances 75,458 12,022 22,910 Securities available for sale, at fair value 287,790 291,170 301,977 Restricted equity securities, at cost 9,836 7,559 8,729 Loans 1,710,109 1,614,048 1,593,014 Less: allowance for loan losses 30,144 27,640 26,434 Loans, net 1,679,965 1,586,408 1,566,580 Premises and equipment, net 65,868 59,132 54,639 Intangible assets, net 3,924 4,802 5,126 Goodwill 54,813 54,813 54,675 Other assets 36,440 36,353 30,222 Total assets $ 2,257,643 $ 2,112,063 $ 2,103,139 Liabilities and Stockholders' Equity Deposits: Noninterest-bearing $ 198,900 $ 197,345 $ 192,707 Interest-bearing 1,607,439 1,559,920 1,515,148 Total deposits 1,806,339 1,757,265 1,707,855 Federal funds purchased & securities sold under agreements to repurchase 63,973 14,705 32,359 Other borrowings 138,600 90,500 116,500 Other liabilities 13,118 16,075 15,560 Subordinated deferrable interest debentures 42,269 42,269 42,269 Total liabilities 2,064,299 1,920,814 1,914,543 Stockholders' Equity Preferred stock, par value$1; 5,000,000 shares authorized; zero shares issued or outstanding 0 0 0 Common stock, par value $1;30,000,000 shares authorized;14,895,134, 14,869,924 and 14,867,934issued 14,895 14,870 14,869 Capital surplus 83,453 82,750 82,308 Retained earnings 105,117 103,095 103,805 Accumulated other comprehensive income(loss) 666 1,303 (1,617 ) Treasury stock, at cost, 1,331,102, 1,329,939 and 1,326,458 shares (10,787 ) (10,769 ) (10,769 ) Total stockholders' equity 193,344 191,249 188,596 Total liabilities and stockholders' equity $ 2,257,643 $ 2,112,063 $ 2,103,139 See notes to unaudited consolidated financial statements. -3- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (dollars in thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Interest Income Interest and fees on loans $ 28,280 $ 33,479 $ 86,752 $ 95,811 Interest on taxable securities 3,563 3,480 10,793 10,252 Interest on nontaxable securities 169 175 514 530 Interest on deposits in other banks and federal funds sold 100 317 391 2,109 Total Interest Income 32,112 37,451 98,450 108,702 Interest Expense Interest on deposits 11,717 15,877 38,173 46,621 Interest on other borrowings 1,218 2,493 3,584 6,252 Total Interest Expense 12,935 18,370 41,757 52,873 Net Interest Income 19,177 19,081 56,693 55,829 Provision for Loan Losses 8,220 2,964 15,140 4,407 Net Interest Income After Provision for Loan Losses 10,957 16,117 41,553 51,422 Noninterest Income Service charges on deposit accounts 3,657 3,197 10,637 9,133 Mortgage banking activity 745 783 2,469 2,265 Other service charges, commissions and fees 120 203 618 1,008 Gain on sale of securities - (69 ) - (61 ) Other noninterest income 117 477 1,070 1,414 Total Noninterest Income 4,639 4,591 14,794 13,759 Noninterest Expense Salaries and employee benefits 7,113 7,438 24,392 22,662 Equipment and occupancy expense 1,904 1,757 5,999 5,151 Amortization of intangible assets 293 324 878 973 Data processing fees 1,238 1,110 3,557 3,436 Other operating expenses 4,213 4,540 11,537 11,171 Total Noninterest Expense 14,761 15,169 46,363 43,393 Net Income Before Taxes 835 5,539 9,984 21,788 Provision for Income Taxes 469 1,969 3,504 7,821 Net Income $ 366 $ 3,570 $ 6,480 $ 13,967 Other Comprehensive Income, Net of Tax Unrealized holding gain/(loss) arising during period, net of tax 856 (941) 571 (316 ) Unrealized gain/(loss) on cashflow hedge arising during period, net of tax 100 306 300 98 Reclassification for losses included in net income, net of tax - - 41 203 Comprehensive Income $ 1,322 $ 2,935 $ 7,393 $ 13,952 Basic earnings per share $ 0.03 $ 0.26 $ 0.48 $ 1.04 Diluted earnings per share $ 0.03 $ 0.26 $ 0.48 $ 1.02 Dividends declared per share $ 0.05 $ 0.14 $ 0.33 $ 0.42 See notes to unaudited consolidated financial statements. -4- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) Nine Months Ended September 30, 2008 2007 Cash Flows From Operating Activities: Net Income $ 6,480 $ 13,967 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 2,400 2,299 Net loss on sale or disposal of premises and equipment (38 ) - Net gain/(loss) on sale of other real estate owned (41 ) (2,267 ) Provision for loan losses 15,140 4,407 Amortization of intangible assets 878 973 Other prepaids, deferrals and accruals, net (5,808 ) (7,104 ) Net cash provided by operating activities 19,011 12,275 Cash Flows From Investing Activities: Net decrease/(increase) in federal funds sold & interest bearing deposits (63,437 ) 112,322 Proceeds from maturities of securities available for sale 59,800 24,379 Purchase of securities available for sale (57,843 ) (52,273 ) Proceeds from sales of securities available for sale - 10,153 Net increase in loans (116,705 ) (151,623 ) Proceeds from sales of other real estate owned 11,266 2,267 Purchases of premises and equipment (10,753 ) (10,333 ) Net cash used in investing activities (177,672 ) (65,108 ) Cash Flows From Financing Activities: Net increase/(decrease) in deposits 49,075 (2,309 ) Net increase in federal funds purchased & securities sold under agreements to repurchase 49,268 16,426 Net increase in other borrowings 48,100 41,000 Dividends paid (4,476 ) (5,685 ) Purchase of treasury shares (18 ) (176 ) Decrease in unfunded obligation on Islands acquisition - (5,120 ) Proceeds from exercise of stock options 457 122 Net cashprovided by financing activities 142,406 44,258 Net decrease in cash and due from banks $ (16,255 ) $ (8,575 ) Cash and due from banks at beginning of period 59,804 66,856 Cash and due from banks at end of period $ 43,549 $ 58,281 See notes to unaudited consolidated financial statements. -5- Table of Contents NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 (Unaudited) Note 1 - Basis of Presentation & Accounting Policies Ameris Bancorp (the “Company” or “Ameris”) is a financial holding company headquartered in Moultrie, Georgia.Ameris conducts the majority of its operations through its wholly owned banking subsidiary, Ameris Bank (the “Bank”).Ameris Bank currently operates50 branches inGeorgia, Alabama, Northern Florida and South Carolina.Our business model capitalizes on the efficiencies of a large financial services company while still providing the community with the personalized banking service expected by our customers.We manage our Bank through a balance of decentralized management responsibilities and efficient centralized operating systems, products and loan underwriting standards.Ameris’ board of directors and senior managers establish corporate policy, strategy and administrative policies.Within Ameris’ established guidelines and policies, each advisory board and senior managers make lending and community-specific decisions.This approach allows the banker closest to the customer to respond to the differing needs and demands of their unique market. The accompanying unaudited consolidated financial statements for Ameris have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Regulation S-X.
